Citation Nr: 0603255	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.   The veteran served in Vietnam and was exposed to 
herbicides.  

2.  A chronic skin disorder was not present in service or 
until years thereafter, and the appellant's current skin 
disability is not etiologically related to his exposure to 
herbicides in service or otherwise etiologically related to 
service.  


CONCLUSION OF LAW

The veteran's skin disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in 
January 2002, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the RO has obtained available 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).


Analysis

The veteran contends that his current skin disability is due 
to herbicide exposure while serving in Vietnam.  The service 
medical records do not show any complaint, finding or 
diagnosis of a skin disorder.  Similarly, the report of 
examination for discharge shows that the veteran's skin was 
found to be normal.  

There is no medical evidence documenting the presence of a 
skin disorder prior to 1980, at which time the veteran began 
VA treatment.  Although the VA treatment records note that 
the veteran reported having a skin rash due to herbicide 
exposure in Vietnam, the records do not contain any medical 
opinion linking the veteran's skin disability to service.  
Moreover, treatment records from the VA Medical Center in 
Upstate New York note that the veteran reported a history of 
chloracne due to Agent Orange exposure; however, these 
records also contain no medical opinions linking his skin 
rashes to service and no medical diagnosis of chloracne.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . [and] a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
mere recording of the veteran's reported medical history does 
not constitute competent medical evidence.

The veteran was afforded a VA examination in February 2004.  
The examiner reviewed the veteran's claims folder and noted 
his skin rashes were intermittent with periods of remission.  
The examiner diagnosed the veteran with Jessner's disorder 
and stated the disorder has been linked to lupus, but to date 
there is no evidence that it is related to Agent Orange 
exposure.  

The appellant served in Vietnam, and he is presumed to have 
been exposed to herbicides such as Agent Orange in use in 
Vietnam at that time.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, his documented skin disorder, Jessner's disease, is 
not subject to presumptive service connection.  Although 
chloracne is a skin disorder subject to presumptive service 
connection on an Agent Orange basis, there is no medical 
evidence showing that the veteran has ever been found to have 
this disorder.  Moreover, as discussed above, there is no 
medical evidence linking the veteran's current skin 
disability to his military service.  

The Board has considered the veteran's statements to the 
effect that his current skin disorder is etiologically 
related to his active service; however, his lay assertions 
concerning matters that require medical expertise are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In light of the lack of medical evidence of a skin disorder 
in service or until many years thereafter or of a nexus 
between the veteran's current skin disorder and his military 
service, the Board must conclude that service connection for 
a skin disability is not warranted.  





ORDER

Entitlement to service connection for a skin disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


